Title: To Thomas Jefferson from C. W. F. Dumas, 7 May 1793
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 7 May 1793. A fortnight ago he received TJ’s letter of 2 Feb. and a fortnight before that the plans of our beautiful Federal City, eight of which he sent to Amsterdam to be displayed in the counting houses of great merchants friendly to us and in patriotic clubs. He is preparing ten others for Dort, Rotterdam, Leyden, and Haarlem and has reserved five for North Holland and Utrecht and one for himself, but it would be useless and odious to show it here and in Delft. The leading figures in this place, which Short left about five months ago, are definitely not our friends. They regard the United States as the cause of the entire upheaval of Europe. TJ’s letter was very precious to him, and he hopes for the continuance of such favors.
